EXHIBIT BUSINESS LEASE Lease made this 2ndday of June 2008 between Ft. Lauderdale Business Plaza Associates ("LESSOR") with an address at 2005 W. Cypress Creek Road Suite 202, Ft. Lauderdale, Fl 33309 and Imaging Diagnostic Systems ,Inc a Fl. Corp. ("LESSEE") with an address at 5th Terrace Ft Lauderdale Fl. 33309 The Lessor for, and in consideration of the rent herein reserved to be paid by Lessee, and for and in consideration of the covenants to be kept and performed by Lessee, does hereby lease, let and demise unto the Lessee, the following described property (the “Premises”), more particularly set forth on Exhibit “A” attached hereto: 1.Acceptance.Lessee, in consideration of the demise of the Premises by Lessor, and for the further consideration herein, has rented, leased and hired, and does hereby rent, lease and hire the Premises from Lessor on the terms and in the condition they are in at the beginning of this Lease and agrees to maintain said Premises in the same condition, order and repair as they are at the commencement of said term, excepting only reasonable wear and tear arising from the use thereof under this agreement, and to make good to said Lessor immediately upon demand, any damage to water apparatus, or electric lights or any fixture, appliances or appurtenances of said Premises, or of any person or person in the employ or under the control of the Lessee. 2.Term. a.The primary term of this Lease shall be for Sixty
